Citation Nr: 9921557	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for splenectomy due to 
malaria, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for chronic gastritis and 
erosive duodenitis, claimed as secondary to the service-connected 
splenectomy.

3.  Entitlement to service connection for chronic respiratory 
infections, claimed as secondary to the service-connected 
splenectomy.


REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had verified active duty from October 1966 to October 
1969.  There are various VA Form 21-8951s (Declaration of 
Benefits Received and Waivers) and other military orders and pay 
records within the claims file, indicating other unverified 
service, to include periods of inactive reserve duty, as well as 
multiple unverified periods of active duty training in the years 
1986 through 1989.  There is unverified active duty for training 
from February 1988 to June 1988.  There is also an unverified 
indication of active duty service from August 1985 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, D.C., 
which denied an increased rating for service-connected 
splenectomy due to malaria, currently evaluated as 30 percent 
disabling, and the RO also denied claims for service connection 
for chronic gastritis and erosive duodenitis, and chronic 
respiratory infections, both secondary to service-connected 
splenectomy.

The case was previously before the Board in October 1996 and was 
remanded to the RO for additional evidentiary development.  The 
case is now returned to the Board.


REMAND

The Board previously noted, in its October 1996 remand, that 
since the time of his initial separation from active duty in 
October 1969, the veteran has had additional unverified service, 
including active duty in the United States (U.S.) Army, from 1985 
to 1986, as well as multiple subsequent periods of active duty 
training while in the U.S. Marine Corps Reserves until 1989.  
There also may have been other unspecified periods of active duty 
training.  It was noted that any such periods of active duty 
and/or active duty training have not been verified, and it was 
further requested that medical records regarding any such periods 
of active duty or active duty training, if verified, be obtained 
for use in the consideration of the veteran's claims for service 
connection on appeal.

The Board notes that following the prior remand, the RO did 
attempt to verify the veteran's additional service and obtain his 
additional service records, by mailing letters to his previous 
reserve units.  However, all of these RO letters were returned as 
undeliverable and no information was received in response to 
these requests.  The Board notes that the National Personnel 
Records Center was not contacted by the RO, nor did the RO 
contact either the Wisconsin National Guard or the California 
National Guard, after the veteran had reported in a March 1997 
statement that he served with those two organizations from 1982 
to 1985 and 1986 to 1990, respectively.  Accordingly, the Board 
is of the opinion that the RO failed to satisfactorily comply 
with the requests of the prior remand and this matter must once 
again be remanded so that the RO may make a further effort to 
verify any and all such periods of active duty or active duty 
training, for the years 1982 through 1990.  Copies of any 
associated service medical records should also be requested and 
obtained.  If any of these records prove to be unavailable, the 
reason for their unavailability should be clearly indicated 
within the claims file.

In addition to the above, the Board notes that the prior October 
1996 remand further requested that the veteran be afforded a 
thorough and contemporaneous VA examination to determine any and 
all residuals or related symptoms, as well as secondary 
disorders, of his service-connected status post splenectomy.  In 
pertinent part, it was requested that the examiner provide a 
definitive statement as to the etiology of any disability 
secondary to the service-connected splenectomy.  It was requested 
that the examiner should express an opinion as to the medical 
probability that any gastrointestinal or respiratory disease was 
aggravated by, or is the secondary result of, service-connected 
disability.

Following the Board's previous remand, the veteran did submit 
further private medical records.  The Board notes that all of 
these medical records were in the Spanish language, but 
translations were obtained and are within the claims file.  
However, the medical records submitted failed to resolve the 
medical questions posed in the prior Board remand.  Likewise, the 
veteran did undergo a contractual examination in March 1997.  The 
findings of that examination were reported in Spanish, but a 
translation was obtained and appended to the record.  However, 
that examination report also failed to resolve the medical 
questions posed in the prior Board remand.  Upon review of the 
medical record within the claims file, to include the March 1997 
examination performed, the Board finds that they do not reflect 
full compliance with the Board's previous instructions and, 
therefore, are inadequate for rating purposes.  The Board may 
consider only independent medical evidence to support its 
findings, and must cite to competent evidence of record to 
support its conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board 
notes that it is currently unable to determine what portion of 
the veteran's symptomatology is due to service-connected 
disability, as opposed to non-service-connected disability.  This 
remand is for the purpose of further development of the medical 
record, so that the Board may rely upon medical expertise in this 
regard.  Therefore, this matter must be remanded once again for 
an adequate  examination.  38 C.F.R. §§ 4.2, 19.9 (1998).

Also in this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") held the following in a precedential decision in the 
case of Stegall v. West, 11 Vet. App. 268, 271 (1998):

a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  We hold 
further that a remand by this Court or the Board 
imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms 
of the remand, either personally or as . . . "the 
head of the Department."  38 U.S.C. § 303.  It 
matters not that the agencies of original 
jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and 
medical opinions are not under the Board as part of a 
vertical chain of command which would subject them to 
the direct mandates of the Board.  It is the 
Secretary who is responsible for the "proper 
execution and administration of all laws administered 
by the Department and for the control, direction, and 
management of the Department."  38 U.S.C. § 303.  
Moreover, the Secretary is by statute both the one to 
whom a veteran may appeal an initial denial as a 
matter of right (38 U.S.C. § 7104(a)), and a party, 
represented by the General Counsel, to every appeal 
before this Court (38 U.S.C. § 7263(a)).  Finally, we 
hold also that where, as here, the remand orders of 
the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance.

Accordingly, the Board must now reiterate some of the requests 
made in its earlier remand and ask that the RO ensure that they 
are completed prior to again returning this case to the Board.

The Board also notes that the veteran is currently residing in 
the Republic of Bolivia and it is apparent that his current 
residence is complicating the efforts of the RO to properly 
develop the medical record within this claims file.  The Board 
has no authority to instruct the veteran to return to the United 
States for a VA examination in this case.  However, the Board 
notes, for the veteran's benefit, that it may behoove him to have 
an examination performed by a VA examiner at a VA facility in the 
United States.  Such an examination may very well be more 
thorough and complete in addressing the complex medical questions 
posed by this case than an examination to be conducted on a 
contract basis in a foreign country.  Therefore, if the veteran 
is planning any travel to the United States in the foreseeable 
future, he is advised that he may inform the RO of his travel 
plans and the RO should make every reasonable effort to 
coordinate a VA examination of the veteran during such period of 
time.  However, if the veteran is not planning to travel to the 
United States, or if it is otherwise impossible to coordinate 
such an examination of the veteran, than his examination should 
be conducted on a contract basis within the Republic of Bolivia.

Therefore, the case is REMANDED to the RO for the following 
development:

1. The RO should take appropriate action to 
verify all of the veteran's periods of 
active duty, inactive (reserve) duty, or 
active duty training.  Also, any additional 
service medical records for such verified 
periods of active duty, inactive duty, or 
active duty training should be obtained for 
use in the evaluation of all of the 
veteran's currently pending claims.  In 
order to accomplish this objective, the RO 
should contact all necessary custodians of 
these records, to include the National 
Personnel Records Center, the U.S. Army 
Reserve Personnel Center; the U.S. Marine 
Corps Reserve Personnel Center; the 
California Adjutant General for records 
pertaining to the California National 
Guard, and the Wisconsin Adjutant General 
for records pertaining to the Wisconsin 
National Guard.   If clarification is 
needed regarding the veteran's dates of 
service in any of these organizations, then 
the RO should contact the veteran to 
request necessary clarification.  If any 
period of claimed service cannot be 
verified, or if service medical records for 
any period of service prove to be 
unavailable, this should be clearly 
documented within the claims file.

2.  The veteran should be asked to identify 
any sources of recent pertinent medical 
treatment for his claimed residuals of his 
service-connected splenectomy, to include 
his claimed chronic gastritis and erosive 
duodenitis, and chronic respiratory 
infections.  The RO should request the 
veteran to furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
source identified.  The RO should attempt 
to obtain any such private treatment 
records and any additional VA medical 
records, not already on file, which may 
exist and incorporate them into the claims 
folder.  If any of the records obtained are 
in a foreign language, translations should 
be obtained.

3.  The RO should then schedule the veteran 
for examination by an appropriate 
specialist in order to evaluate the nature 
and extent of his service-connected 
splenectomy, as well as to evaluate the 
nature and likely etiology of the claimed 
chronic gastritis and erosive duodenitis, 
and chronic respiratory infections.  In 
scheduling this examination, the RO should 
contact the veteran to determine if he is 
planning to travel to the United States in 
the foreseeable future and, if so, if he 
would be willing to submit to a VA 
examination by a VA examiner during such 
time period.  If the veteran is willing to 
accommodate such an examination, all effort 
should be made by the RO to schedule such a 
VA examination to accommodate the veteran's 
planned travel.  If the veteran has no such 
travel plans, his examination should be 
coordinated to be performed in the Republic 
of Bolivia, where he currently resides.

4.  Wherever the above requested 
examination is performed, if possible, the 
claims folder should be made available and 
reviewed by the examiner in connection with 
his/her examination.  All indicated tests 
and studies should be performed and all 
clinical findings should be set forth in 
detail by the examiner.  Based upon the 
examination of the veteran and the review 
of the claims folder, the examiner is 
requested to fully discuss the 
symptomatology directly attributable to the 
veteran's service-connected splenectomy.  
The examiner is also requested to provide 
an opinion as to the medical probability 
that any currently demonstrated chronic 
gastritis and erosive duodenitis, and/or 
chronic respiratory infections, are either 
etiologically related to or aggravated by 
the service-connected splenectomy, as 
claimed by the veteran.  If it is 
impossible to so opine as to either of 
these questions, the examiner should so 
indicate.  Any specialty examinations 
deemed necessary should be scheduled.

5.  With regard to all the instructions set 
forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to the 
extent possible and by reporting for the 
scheduled examination(s).  The RO should 
also inform the veteran that his failure to 
cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.158 and 3.655.

6.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the aforementioned 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if all requested 
medical records have not been obtained, or 
if the requested examination does not 
include all opinions requested, appropriate 
corrective action is to be implemented.  
The case should not be returned to the 
Board until all requested development is 
completed in full, or the reason for the 
lack of its completion is adequately 
explained.

7.  After the development requested 
hereinabove has been completed, then the RO 
should again review all of the veteran's 
claims.  If any determination remains 
unfavorable to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.

Upon completion of the requested development, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate procedures.

The purpose of the REMAND is to further develop the record and 
ensure due process of law.  The Board does not intimate any 
opinion, either factual or legal, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


